Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 10, 2017                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

  156127                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  In re STEVENSON                                                                                      Richard H. Bernstein
  __________________________________                                                                          Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
                                                                                                                       Justices
  JERMAINE STEVENSON,

                 Plaintiff-Appellant,

  v                                                                  SC: 156127
                                                                     COA: 336400
  WAYNE CIRCUIT COURT JUDGE,

             Defendant-Appellee.
  ____________________________________/

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of July 19, 2017, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 10, 2017
           jam
                                                                                Clerk